Exhibit Atlas Mining Company Announces Management Changes and $1 Million Capital Infusion Atlas Mining Company (PINK SHEETS: ALMI) (the “Company”) today announced the engagement of Material Advisors LLC (“Material Advisors”), amanagement consulting firm, pursuant to atwo year management agreement.Material Advisors was formedto provide certain managerial,operational andfinancial advisoryservices to the Company. Pursuant tothe management agreement, Andre Zeitoun, founder and Manager of Material Advisors,hasassumed therole of Chief Executive Officer of the Companyand was elected as a Director on the Company's Board. Mr.
